Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I (claims 1-13) in the reply filed on June 3, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all of the claims in a single application.  This is not found persuasive because the claims of Group II (claims 14-20) are drawn to a kit, which is merely an apparatus comprised of physical components that can be used to perform methods other than the method recited in Group I, such as a method for producing a dyed fabric by immersing a fabric in a solution of the diazonium reagent in the kit or a method of synthesizing an organic compound such as an aryl derivative using the diazonium reagent in the kit. The search for the method in Group I does not require searching for the physical components recited in Group II grouped together into a kit, and the search for Group II does not require searching for the method steps recited in Group I, and for this reason, Applicants’ arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL. Claims 14-20 are withdrawn from further consideration. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 22, 2017. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprises”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 5 of clam 1, the phrase “measuring an amount or ratio of the first analyte that has been formed” is indefinite since it is not clear what other parameter is included in the “ratio of the first analyte”. It is not clear what the measured “ratio” of the first analyte is to. Is the recited ratio a ratio of the first analyte to some type of internal standard included in the sample? 
	In claim 5, the phrase “the sample is directly modified with the diazonium reagent” is indefinite since it not clear what is meant by this. Does this phrase mean that the sample is reacted with the diazonium reagent without evaporating or removing the water from the sample? 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaiano et al (article from Analytical and Bioanalytical Chemistry, vol. 4-6, 2014, pages 3579-3587).
Vaiano et al teach of a method for analyzing propofol in a sample, which is an aromatic compound. The method comprises preparing a diazonium reagent by reacting aniline chloride with water and sodium nitrite under acidic conditions, contacting a sample containing aromatic propofol with the prepared diazonium reagent to form a first analyte, measuring an amount of the formed first analyte by liquid chromatography-mass spectrometry (LC-MS/MS, claim 13), and extrapolating a presence or a quantity of the propofol in the sample based on the measured amount of the first analyte that has been formed (claim 1). The diazonium reagent comprises one or more aromatic functional groups/phenyl groups since the diazonium reagent is prepared using aniline, which contains a phenyl aromatic group (claims 2-3). Vaiano et al teach that the reaction between the propofol aromatic compound and the diazonium reagent comprises an azo-coupling reaction, which results in an azo-coupled analyte being formed (claim 4, see Figure 4 in Vaiano et al). Vaiano et al also teach that the sample containing propofol includes water since the sample is mixed with a salt solution which contains water, and that the sample containing water (i.e. the salt solution) is directly reacted or modified with the diazonium reagent without first removing the water (claim 5). Vaiano et al teach that the method allows for a significantly improved and highly sensitive method of detecting an aromatic compound in a sample, such as propofol, using LC-MS/MS via the introduction of a highly ionizable group (i.e. the azo group) into the aromatic compound, which leads to more specific fragmentation pathways in both ionization modes (i.e. both positive and negative modes) of mass spectrometry. See the abstract, Figures 1 and 4, and pages 3580-3582 and 3586-3587 of Vaiano et al. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaiano et al (article from Analytical and Bioanalytical Chemistry, vol. 4-6, 2014, pages 3579-3587). For a teaching of Vaiano et al, see previous paragraphs in this Office action. 
With regards to claims 6-8, Vaiano et al fail to teach that the diazonium reagent contains one or more functional groups that are charged during LC-MS analysis, such as one or more sulfonate groups, carboxylate groups, sulfonic acid groups, carboxylic acid groups, quaternary ammonium groups, amino groups or thiol groups. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more functional groups on the diazonium reagent taught by Vaiano et al used to detect aromatic propofol in a sample, such as one or more sulfonate groups, carboxylate groups, sulfonic acid groups, carboxylic acid groups, quaternary ammonium groups, amino groups or thiol groups, since these additional functional groups can provide additional positive and negative charges on the aromatic compound to be detected in the LC-MS/MS analysis, thus leading to a more sensitive detection of the aromatic compound. 
With regards to claims 9-12, Vaiano et al fail to teach that a quencher such as an aromatic compound (i.e. phenol, naphthol, etc.) or one of ascorbic acid, organic halides or aliphatic compounds with active methylene groups, is added to the sample after contacting the sample with the diazonium reagent in the method of detecting aromatic propofol in a sample. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add such a quencher to the sample analyzed in the method taught by Vaiano et al after the sample is contacted with the diazonium reagent because doing so would allow the removal of any unreacted diazonium reagent in the sample mixture and prevent the unreacted diazonium reagent from interfering with the LC-MS/MS analysis of the aromatic propofol. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Shimbo et al who teach of a method for analyzing a compound by derivatization followed by LC-MS; Huang et al who teach of a method for the derivatization and quantification of analytes in a sample; Kema et al who teach of a method for the derivatization of biogenic amines; and Luo et al (both articles from the Journal of Chromatography A and the Journal of Analytical Toxicology) who teach of an azo-coupling-based derivatization method for the LC-MS/MS analysis of aromatic compounds substantially the same as claimed; however, both references to Luo et al are not prior art against the instant claims since they were both published after the effective filing date of the instant application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        June 14, 2021